DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.    	Applicant's AMENDMENTS TO THE CLAIMS filed September 23, 2020 is respectfully acknowledged. Claims 1-3 are pending for examination.

Response to Arguments
3.    	Applicant's arguments filed March 15, 2021 regarding the 35 U.S.C. 103 rejection of claim(s) 1-3 have been considered but are not persuasive.
	Applicant states that Ishikawa does not disclose that while the vehicle is turned, the axle is locked and then the vehicle speed is reduced. Applicant further states that the claimed invention is intended to reduce the vehicle speed after locking the axle in order to maintain the work efficiency while locking the axle for stable running during turning of the vehicle, and this temporal control is missing from Ishikawa. However, as disclosed in the previous Office Action, it is considered that Ishikawa inherently teaches this feature because locking the rear axle which propels the vehicle also limits the speed of the vehicle, wherein the delay of a predetermined time in unlocking the rear axle is considered to mean that there is a time period after the predetermined time that occurs before the axle is unlocked.
	Applicant states that Ishikawa fails to disclose or suggest setting different threshold values for controlling the pivoting of the rear axle and the traveling speed of the industrial vehicle, based on such a 
Applicant’s argument with respect to claim(s) 1-3 in view of Kaneko have been considered but are moot because the new ground of rejection does not rely on the Keneko reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
4.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the 	public before the effective filing date of the claimed invention.

6. 	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 6,266,594 B1), and alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,266,594 B1).

Regarding claim 1, Ishikawa discloses an industrial vehicle (i.e. forklift 1) comprising (¶4; FIG. 1, 3):
a body (i.e. body frame la) including a rear axle support member (i.e. the rear axle support member is shown in FIG. 2);
a rear axle pivotally supported by the rear axle support member of the body, wherein the rear axle includes a rocking shaft and opposite ends of the rear axle support steerable rear wheels that are swingable up and down with respect to the body by a pivoting movement of the rear axle via the rocking shaft (i.e. rear axle 10 is supported to be swingable (rotatable) in the up and down direction around a center pin 10a, which Examiner interprets as the rocking shaft - ¶5; FIG. 1, 2);
a lateral acceleration sensor (i.e. CPU 36) determining lateral acceleration applied to the body when the industrial vehicle is turned (i.e. the set value of the centrifugal (lateral) acceleration is determined from the detection value w from pressure sensor 28 and the status of the height flag, wherein, when centrifugal acceleration Gs is equal to or greater than the set value, the lock signal is output to lock the rear axle 10 - ¶21; FIG. 4);
an actuator temporally restricting pivoting of the axle while the industrial vehicle is being turned (i.e. the solenoid 14a is deexcited, moving the spool to the block position. This locks the dumper 13. That is, the rear axle 10 is held unswingable- ¶103; FIG. 1); 
a vehicle speed limiter (CPU 36) limiting traveling speed of the industrial vehicle when the industrial vehicle is turned (i.e. when the forklift 1 makes a left turn while running straight, the rate of change in yaw rate AY/AT exceeds the set value yO so that the rear axle 10 will be locked quickly - ¶64; FIG. 1; as the moving direction of the forklift 1 is changed by greatly altering the tire angle 0 of the rear wheels 11 with the vehicle speed set sufficiently lower, the vehicle's body turns substantially around the front wheels 7 - ¶204); 
a controller (CPU 36) configured to:
drive the actuator to temporally restrict the pivoting of the rear axle based on the lateral acceleration determined by the lateral acceleration sensor being higher than a second lateral acceleration threshold value while the industrial vehicle is being turned (i.e. when the forklift 1 makes a left turn while running straight, the rate of change in yaw rate AY/AT exceeds the set value yO so that the rear axle 10 will be locked quickly - ¶64; FIG. 1; the set value of the centrifugal (lateral) acceleration is determined from the detection value w from pressure sensor 28 and the status of the height flag, wherein, when centrifugal acceleration Gs is equal to or greater than the set value, the lock signal is output to lock the rear axle 10 - ¶21; FIG. 4), control the vehicle speed limiter to limit the traveling speed of the industrial vehicle on the lateral acceleration being higher than a first lateral threshold value (i.e. it is considered that the vehicle speed is inherently limited when the rear axle is locked - ¶21, 202), wherein the actuator is a solenoid (i.e. solenoid 14a), and first lateral acceleration threshold value is larger than the second lateral acceleration threshold value (Gs is greater than GO - ¶104), and a difference between the first lateral acceleration threshold value and the second lateral acceleration threshold value is set based on a response time of the solenoid, wherein the response time is an amount of time to operate the solenoid to restrict pivoting of the rear axle (i.e. with the weight w being light and less than the set value w0, "G2" is set as the set value of the centrifugal acceleration for the low height H less than a predetermined value HO and "G1" (G1=G2/2) is set as the set value of the centrifugal acceleration for the high height H equal to or greater than the predetermined value HO - ¶22; flags Fy and Fg temporarily set by CPU 36 are not cleared until unsatisfactoriness of the lock condition continues for a predetermined time, providing a delay of a predetermined time in unlocking the rear axle 10 performed by the solenoid 14a, wherein the delay is the response time - ¶55), and limit the traveling speed of the industrial vehicle after a predetermined period of time from restriction of the pivoting of the rear axle during turning of the industrial vehicle (i.e. When the counter 110 has not been counting for the predetermined sustain time T in step 970, the CPU 36 proceeds to step 990 and does not change the flag Fgv. When the unlock condition has been met for the predetermined sustain time T, the CPU 36 proceeds to step 980 to set "0" in the flag Fgv. That is, the rear axle 10 is not unlocked immediately when the unlock condition is met, but with a delay of the predetermined sustain time T - ¶162).
	Ishikawa may not explicitly disclose the limitation "limit the traveling speed of the industrial vehicle ....". 
	However, it is considered that Ishikawa inherently teaches this feature because locking the rear axle which propels the vehicle also limits the speed of the vehicle, wherein the delay of a predetermined time in unlocking the rear axle is considered to mean that there is a time period after the predetermined time that occurs before the axle is unlocked.
	Alternatively, Ishikawa may not explicitly disclose the limitation "limit the traveling speed of the industrial vehicle ....".
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ishikawa to include the controller configured to limit the traveling speed of the industrial vehicle, since it is well-known in the art for the speed of the vehicle to be restricted when the rear axle of the vehicle is locked.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,266,594 B1).
	Regarding claim 2, Ishikawa does not disclose the industrial vehicle wherein in the controller, a third lateral acceleration threshold value which is used in judging whether limitation of the traveling speed should be released is set larger than a fourth lateral acceleration threshold value which is used in judging whether the restriction of the pivoting of the rear axle should be released.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ishikawa to include wherein in the controller, a third lateral acceleration threshold value which is used in judging whether limitation of the traveling speed should be released is set larger than a fourth lateral acceleration threshold value which is used in judging whether restriction of the pivoting of the rear axle should be released, since it is understood that the controller has to know the acceleration value in order to control the industrial vehicle to travel in a forward or backward direction.

	Regarding claim 3, Ishikawa does not disclose the industrial vehicle wherein in the controller, the fourth lateral acceleration threshold value which is used in judging whether the restriction of the pivoting of the rear axle should be released is set smaller than the second lateral acceleration threshold value which is used in judging whether the pivoting of the rear axle should be temporally restricted.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ishikawa to include wherein in the controller, the fourth lateral acceleration threshold value which is used in judging whether the restriction of the pivoting of the rear axle should be released is set smaller than the second lateral acceleration threshold value which is used in judging whether the pivoting of the rear axle should be temporally restricted, since it is understood that the controller has to know the acceleration value in order to control the industrial vehicle to turn to either side while in a stationary position.

9. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 6,266,594 B1) in view of Kubotani et al. (US 8,862,303 B2).

	Regarding claim 4, Ishikawa does not disclose the industrial vehicle according to claim 1, wherein the controller controls a traveling motor to limit the speed of the industrial vehicle.
	However, Kubotani et al. discloses that the regenerative braking operation of the traction motor 17 is allowed and used for controlling the vehicle speed which is lower than the predetermined limit vehicle speed (¶13).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Ishikawa to include the features of Kubotani et al. in order to provide an industrial vehicle having a travel control which allows the vehicle to travel in a manner that reflects the operation of the accelerator pedal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664